        Case 9:20-cv-00176-DLC Document 36 Filed 09/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

THE CINCINNATI INSURANCE                            CV 20–176–M–DLC
COMPANY,

                     Plaintiff and
                     Counter-Defendant,                   ORDER

        vs.

NORTHWEST PAINTING, INC. d/b/a
NORTHWEST FACTORY FINISHES,

                     Defendant and
                     Counter-Plaintiff.


      Before the Court is Plaintiff and Counter-Defendant the Cincinnati Insurance

Company’s unopposed motion to file an exhibit under seal. (Doc. 34.) Cincinnati

has lodged the document under seal. (Doc. 35.) The Court will grant the motion.

      Accordingly, IT IS ORDERED the motion (Doc. 34) is GRANTED.

Cincinnati need not take any further action. L.R. 5.2(g)(2).

      DATED this 9th day of September, 2021.




                                          1
